[Cite as Anderson v. Collier, 2016-Ohio-5592.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT


Michael Anderson,                                :

                 Plaintiff-Appellee,             :

v.                                               :                 No. 16AP-63
                                                               (C.P.C. No. 15JU-7351)
Quianna Collier,                                 :
                                                            (REGULAR CALENDAR)
                 Defendant-Appellant.            :



                                         D E C I S I O N

                                     Rendered on August 30, 2016


                 On brief: Cynthia M. Roy, for appellee. Argued:
                 Cynthia M. Roy

                 On brief: The Nigh Law Groupp LLC, and Courtney A.
                 Zollars, for appellant. Argued: Courtney A. Zollars.

                 APPEAL from the Franklin County Court of Common Pleas,
                    Division of Domestic Relations, Juvenile Branch

TYACK, J.
        {¶ 1} Quianna Collier is appealing from the trial court's refusal to set aside a
judgment entered against her after she failed to come to court on her trial date. The brief
filed on her behalf does not literally include assignments of error, but sets forth the
propositions that the judgment should have been set aside and that the trial court abused
its discretion in failing to do so. Three arguments are made in her brief:
                 I. There is a clear abuse of discretion as the decision of the
                 trial court relies on facts not in evidence and incorrect
                 assumptions.

                 II. Trial Court's finding that Appellant was properly served
                 and the Court has personal jurisdiction is reversible error.
No. 16AP-63                                                                               2



              III. The Trial Court's denial of Appellant's Amended Motion
              for 60(B) Relief was an abuse of discretion.

       {¶ 2} Collier and Michael Anderson had an intimate relationship for several years.
As a result of the relationship, a child was born. Friction existed between the parties
which led to Anderson filing a complaint for allocation of parental rights and
responsibilities.
       {¶ 3} Counsel for Collier attempted certified mail service of the complaint at 3573
Cypress Club Way in Columbus, Ohio. This attempt at service failed. A trial date was
rescheduled as a result.
       {¶ 4} A new attempt at service was attempted at 1455 Worthington Woods Blvd.,
in Columbus, Ohio. This attempt generated a service completion form which indicated
that Collier had been served at the Worthington Woods address.
       {¶ 5} Upon receiving papers indicating that judgment had been entered against
her, Collier filed a motion seeking relief under Civ.R. 60(B). She alleged she had not been
served the original papers, which was the reason she had not come to court on her trial
date. Collier then obtained counsel, who amended her Civ.R. 60(B) motion.
       {¶ 6} The motion, as amended, resulted in an evidentiary hearing on the issue of
service. At the hearing, Collier's brother, Dijon Doughrity testified Collier lived with him
and their mother from February 2015 on. However, Collier spent some time at 3573
Cypress Club Way where Michael Anderson lived.
       {¶ 7} Dijon claimed that he, his mother, and Collier moved to a new residence
around August 3 or 4, 2015, so none of them were living at the 1455 Worthington Woods
address when someone signed for the certified mail service at that address in mid-August.
       {¶ 8} Dijon claimed that Anderson knew of Collier's moving arrangement and
even helped with the move. Dijon could not know if this information was communicated
to Anderson's attorney who was the person who actually asked for a second certified mail
attempt at service.
       {¶ 9} Collier moved back in with Anderson in September 2015.             The couple
separated after Collier received copies of the court papers which made Anderson
residential parent of their child.
No. 16AP-63                                                                                    3


       {¶ 10} Collier's testimony corresponded closely with her brother's testimony.
       {¶ 11} Anderson also testified at the hearing on service of process, first on cross-
examination and then on direct examination. From Anderson's perspective, he and
Collier had never really split up until the trial court did not grant Collier shared parenting
after the court hearing. The couple would quarrel at times and Collier would then spend
some time with her mother (perhaps as long as one month), but the couple would always
get back together. When they would quarrel, Collier would take their child with her when
she left, which is why Anderson finally filed a court case to stabilize his access to the child.
       {¶ 12} When Anderson filed, he initially listed Collier's address as his address
because, although they were quarreling, he thought she would be back with him by the
time the papers arrived. The initial service of process at his Cypress Way address failed,
as noted earlier.
       {¶ 13} Anderson claimed that he did not recall when Collier asked for his help in
moving from the West Worthington address. He affirmed that he and Collier were living
together on the date of the court hearing.
       {¶ 14} On the date of the hearing, Anderson left for work at 4:00 a.m. while Collier
was sleeping. He did not claim to be surprised when she did not show up for court later
that day because he did not feel Collier could afford to hire a lawyer. Also, he was asking
for an even division of parenting time and was asking for no child support. He felt the
court was awarding shared parenting, so Collier might have felt her appearance would
change nothing.
       {¶ 15} Based on the testimony at the Civ.R. 60(B) hearing, the trial court judge felt
that the evidence did not prove that Collier did not get properly served. Service of process
was attempted at two addresses where she lived or had lived. A return for certified mail
service at the second address was returned to the clerk of courts, so on the face of the
court documents valid service had been obtained.
       {¶ 16} Collier claimed she never got the documents and was unaware of the
hearing. Anderson claimed that the couple discussed the complaint he filed and that she
was fully aware that court proceedings were under way. There is no dispute that they
lived together with their child for approximately two months between the date of the
apparent service and the mailing of the court's judgment entry.
No. 16AP-63                                                                              4


         {¶ 17} The trial court was at liberty to believe that Collier chose not to come to
court. She had no counsel. She was living with the child's father. The father was asking
for no more than what could be reasonably expected, an equal share of the time with the
child.
         {¶ 18} We are guided by an abuse-of-discretion standard in deciding whether or
not a trial court judge was correct to overrule a motion to set aside a judgment under
Civ.R. 60(B). We cannot say the trial court judge abused her discretion in overruling the
Civ.R. 60(B) motion in this case.
         {¶ 19} The deemed assignments of error are overruled. The judgment of the trial
court is affirmed.
                                                                      Judgment affirmed.
                             KLATT and HORTON, JJ., concur.